

Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 6, 2005,
is made and entered into by and among Theragenics Corporation, a Delaware
corporation (the “Company”), Patrick J. Ferguson and Cynthia L. Ferguson, each a
resident of the State of Washington (collectively, the “Stockholders”). The
Company and the Stockholders are sometimes herein individually referred to as a
“Party” and, collectively, as the “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, in connection with the sale of one hundred percent (100%) of the issued
and outstanding capital stock of C.P. Medical Corporation, an Oregon corporation
(the “Transaction”), pursuant to the terms and conditions of that certain Stock
Purchase Agreement, dated as of April 26, 2005 (the “Stock Purchase Agreement”),
by and among the Company and the Stockholders, the Company will issue shares of
common stock, par value $.01 per share (the “Common Stock”) to the Stockholders;


WHEREAS, as a condition to the consummation of the Transaction, the Company is
obligated to provide the Stockholders with certain registration rights with
respect to the Common Stock; and


WHEREAS, the Company and the Stockholders desire to enter into this Agreement
pursuant to which the Company shall register with the SEC the offer and sale by
the Stockholders of the shares of Common Stock received by the Stockholders in
connection with the Transaction, subject to the terms and conditions of this
Agreement.


NOW, THEREFORE, for good and valuable consideration, the premises and the mutual
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


Section 1.    Definitions.


As used in this Agreement, the capitalized terms shall have the meanings set
forth below.


(a)          “Agent” shall mean any Person authorized to act and who acts on
behalf of a Party with respect to the transactions contemplated by this
Agreement.


(b)          “Agreement” shall have the meaning set forth in the introductory
paragraph to this Agreement.


(c)          “Business Day” shall mean any day on which commercial banks are not
authorized or required by law to close in the State of Georgia.


(d)          “Common Stock” shall have the meaning set forth in the first
recital of this Agreement.


--------------------------------------------------------------------------------





(e)          “Company” shall have the meaning set forth in the introductory
paragraph to this Agreement.


(f)          “Effectiveness Period” shall have the meaning set forth in Section
3 of this Agreement.


(g)          “Indemnified Party” shall have the meaning set forth in Section
6(c) of this Agreement.


(h)          “Indemnifying Party” shall have the meaning set forth in Section
6(c) of this Agreement.


(i)          “Party” shall have the meaning set forth in the introductory
paragraph to this Agreement.


(j)          “Person” shall mean an individual, partnership, corporation, trust
or unincorporated organization, or a government or agency or political
subdivision thereof.


(k)          “Prospectus” shall mean the prospectus included in the Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Registration Statement and all other amendments and supplements
to the Prospectus, including post-effective amendments and all material
incorporated by reference in such Prospectus.


(l)          “Required Registration Filing Date” shall mean August 15, 2005.  


(m)          “Registration Statement” shall have the meaning set forth in
Section 3 of this Agreement.


(n)          “Registrable Securities” shall mean shares of Common Stock issued
by, or issuable to, the Company to a Stockholder pursuant to the Stock Purchase
Agreement.


(o)          “Restricted Securities” shall mean the Registrable Securities upon
original issuance thereof, subject to the provisions of Section 2(a) of this
Agreement.


(p)          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder, as in effect from time to
time.


(q)          “SEC” shall mean the Securities and Exchange Commission.


(r)          “Stock Purchase Agreement” shall have the meaning set forth in the
first recital of this Agreement.


(s)          “Transaction” shall have the meaning set forth in the first recital
of this Agreement.

- 2 -

--------------------------------------------------------------------------------





(t)           “Withdrawn Registration Statement” shall have the meaning set
forth in Section 5(a) of this Agreement.


Section 2.             Securities Subject to this Agreement.


(a)          Registrable Securities. The securities entitled to the benefits of
Sections 3 and 4 of this Agreement are the Registrable Securities; however, with
respect to any particular Registrable Security, only so long as such security
continues to be a Restricted Security. A Registrable Security ceases to be a
Restricted Security when (i) it has been effectively registered under the
Securities Act and disposed of in accordance with the Registration Statement,
(ii) it has been distributed pursuant to Rule 144 or Rule 145 (or any similar
provisions then in force) under the Securities Act, (iii) it has otherwise been
transferred in a private transaction in which the transferor’s rights under this
Agreement are not assigned, or (iv) it ceases to be outstanding.


(b)          Holders of Registrable Securities. Any reference herein to a
“Holder” or “Holders” of Registrable Securities shall mean any Stockholder.


Section 3.             Required Registration.


The Company shall prepare and file with the SEC, as soon as practicable
following the date hereof, but no later than the Required Registration Filing
Date, a Registration Statement on Form S-3 pursuant to Rule 415 of the
Securities Act (the “Registration Statement”) with respect to all of the
Registrable Securities, and use its commercially reasonable efforts to cause
such Registration Statement to become effective as soon as practicable
thereafter. After the Registration Statement filed pursuant to this Section 3
has become effective, the Company shall use its commercially reasonable efforts
to keep such Registration Statement (on Form S-3 or such other form as may then
be available to the Company) effective for a period (the “Effectiveness Period”)
equal to (i) five years from the initial date that the SEC declares such
Registration Statement effective (subject to any extension pursuant to Sections
5(b) and 5(c) hereof, or, if such Registration Statement is not effective during
any period within such five-year period, such five-year period shall be extended
by the number of days that the Registration Statement is not effective), or (ii)
such shorter period which shall terminate when all of the Registrable Securities
have been sold, or are eligible to be sold within a single three-month period
pursuant to Rule 144 or any successor thereto. The Company represents and
warrants that it is eligible to register the Registrable Securities on Form S-3
under the Securities Act.


Section 4.    Registration Procedures.


With respect to the registration of the Registrable Securities pursuant to this
Agreement, the Company will as promptly as reasonably practicable:


(a)          before filing the Registration Statement, the Prospectus or any
amendments or supplements thereto (excluding documents to be incorporated by
reference therein filed after the effectiveness of the Registration Statement),
the Company will, no later than five (5) Business Days prior to filing, furnish
to the Holders copies of all such documents in substantially the form proposed
to be filed (including documents incorporated therein by

- 3 -

--------------------------------------------------------------------------------



reference other than documents previously filed with the SEC), to enable the
Holders to review such documents prior to the filing thereof, and the Company
shall make such reasonable changes thereto (including changes to documents
incorporated by reference other than documents previously filed with the SEC) as
may be reasonably requested by the Holders;


(b)          prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep the
Registration Statement continuously effective for the Effectiveness Period;
cause the Prospectus to be supplemented by any required Prospectus supplement,
and as so supplemented to be filed with the SEC pursuant to Rule 424 under the
Securities Act; and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with this paragraph (b) and
the intended methods of disposition by the Holders thereof set forth in such
Registration Statement or supplement to the Prospectus;


(c)          notify the Holders promptly, and confirm such notice in writing,
(1) when the Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective, (2) of any request
by the SEC for amendments or supplements to the Registration Statement or the
Prospectus or for additional information, (3) of the issuance by the SEC of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose, (4) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (5) of the happening of any
event which makes any statement made in the Registration Statement, the
Prospectus or any document incorporated therein by reference untrue or which
requires the making of any changes in the Registration Statement, the Prospectus
or any document incorporated therein by reference in order to make the
statements therein not misleading, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, not misleading, and that in the case of the Prospectus,
it will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (6)of the Company’s good faith determination that it is
appropriate to amend the Registration Statement or supplement the Prospectus
before sales of the Registrable Securities continue.


(d)          use its commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of the Registration Statement at the
earliest possible time;


(e)          furnish to the Holders, without charge, a reasonable number of
conformed copies of the Registration Statement and any post-effective amendment
thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference);

- 4 -

--------------------------------------------------------------------------------



(f)          deliver to the Holders as many copies of the Prospectus (including
each preliminary prospectus) and any amendment or supplement thereto as such
Persons may reasonably request; the Company hereby consents to the use of the
Prospectus or any amendment or supplement thereto by the Holders in connection
with the offering and sale of the Registrable Securities covered by the
Prospectus or any amendment or supplement thereto;


(g)          prior to the date on which the Registration Statement is declared
effective, use its commercially reasonable efforts to register or qualify such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions as any Stockholder reasonably requests in writing and do
any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, that the Company will not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;


(h)          cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends; and enable such Registrable Securities to be in
such denominations and registered in such names as the Holders may request at
least two (2) Business Days prior to any such sale of Registrable Securities;


(i)          upon the occurrence of any event contemplated by paragraph (c)(5)
above, prepare a supplement or post-effective amendment to the Registration
Statement or the Prospectus or any document incorporated therein by reference or
file any other required document so that, as thereafter delivered to the
purchasers of the Registrable Securities, the Prospectus will not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; and


(j)          provide a transfer agent and registrar for all Registrable
Securities.


The Company may require the Holders to furnish to the Company such information
and documents regarding the distribution of the Registrable Securities by the
Holders as the Company may from time to time reasonably request in writing, and
the Company’s obligations with respect to registration are subject to such
information being provided on a timely basis.


Each of the Holders hereby agrees by acquisition of the Registrable Securities
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 4(c)(5) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities until such Holder’s receipt of
the copies of the supplemented or amended Prospectus contemplated by Section
4(i) hereof, or until it is advised in writing by the Company that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings which are incorporated by reference in the Prospectus, and,
if so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.

- 5 -

--------------------------------------------------------------------------------





Section 5.          Effect of Withdrawal and Suspension.


(a)          Withdrawal. If the Company shall withdraw the Registration
Statement prior to the expiration of the Effectiveness Period (a “Withdrawn
Registration Statement”), the Holders that continue to hold the Registrable
Securities, which shares were covered by the Withdrawn Registration Statement,
shall be entitled to an additional Registration Statement, and the Company shall
use its commercially reasonable efforts to (i) prepare and file with the SEC, as
soon as practicable following the date of withdrawal of the Withdrawn
Registration Statement, an additional Registration Statement on Form S-3, and
(ii) keep such additional Registration Statement effective for the remainder of
the Effectiveness Period of the Withdrawn Registration Statement. The Company
shall reimburse the Holders for all reasonable legal and other advisory fees
incurred by the Stockholders in connection with the Withdrawn Registration
Statement.
 
(b)          Intentionally Omitted.
 
(c)          Suspended Sales. If the Company shall give any notice to suspend
the disposition of Registrable Securities pursuant to Section 4(c)(5) hereof,
the Company shall extend the period of time during which the Company is required
to maintain the effectiveness of the Registration Statement pursuant to Section
3 of this Agreement by the number of days during the period from and including
the date of the giving of such notice to and including the date the Holders
either are advised by the Company that the use of the Prospectus may be resumed
or receive copies of the supplemented or amended Prospectus contemplated by
Section 4(j).


Section 6.          Indemnification.


(a)          Indemnification by Company. The Company will indemnify and hold
harmless, to the full extent permitted by law, each Holder and their Agents
against all losses, claims, damages, liabilities and expenses to which any such
Person may be subject, under the Securities Act or otherwise, and reimburse all
such Persons for any legal or other expenses incurred with investigating or
defending against any such losses, claims, damages or liabilities, insofar as
such losses, claims, damages or liabilities arise out of or are based upon any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, Prospectus or preliminary prospectus or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or any violation or
alleged violation by the Company of the Securities Act, the Securities Exchange
Act of 1934, as amended, or applicable “blue sky” laws, except insofar as the
same arise out of or are based upon an untrue statement of a material fact or
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, which statement or omission is made
therein in reliance upon and in conformity with information furnished to the
Company by such Holder, expressly for use therein.


(b)          Indemnification by Holders. Each Holder will, severally but not
jointly, indemnify and hold harmless, to the full extent permitted by law, the
Company, its directors and officers and each Person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses to which any such Person may be subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities arise out of or are based upon any untrue or alleged untrue
statement of a material fact

- 6 -

--------------------------------------------------------------------------------



contained in the Registration Statement or Prospectus or preliminary prospectus
or any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, to the
extent, but only if and to the extent, that such untrue or alleged untrue
statement or omission or alleged omission is made therein in reliance upon and
in conformity with the information furnished by such Holder or any Agent of a
Holder specifically for inclusion therein.


(c)          Conduct of Indemnification Proceedings. Any Person entitled to
indemnification (the “Indemnified Party”) hereunder will (i) give prompt notice
to the indemnifying party (the “Indemnifying Party”) of any claim with respect
to which it seeks indemnification, and (ii) unless, in such Indemnified Party’s
reasonable judgment, a conflict of interest may exist between such Indemnified
Party and Indemnifying Party with respect to such claim, permit such
Indemnifying Party to assume at its own expense the defense of such claim with
counsel reasonably satisfactory to the Indemnified Party. The Indemnified Party
shall have the right to participate in the conduct of such defense by the
Indemnifying Party provided that it will pay for the fees of its own counsel.
Whether or not such defense is assumed by the Indemnifying Party, the
Indemnifying Party will not be subject to any liability for any settlement made
without its consent. No Indemnifying Party will consent to entry into any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. An
Indemnifying Party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such Indemnifying Party with respect to
such claim, unless in the reasonable judgment of any Indemnified Party and any
other of such Indemnified Parties with respect to such claim, such Indemnified
Parties reasonably believe that due to conflict of interests, one counsel will
not be in a position to adequately represent all Indemnified Parties, in which
event the Indemnifying Party shall be obligated to pay the fees and expenses of
such additional counsel or counsels. Failure to give prompt written notice shall
not release the Indemnifying Party from its obligations hereunder, except to the
extent that the Indemnifying Party demonstrates that the defense of such claim
has been materially prejudiced by the Indemnified Party’s failure to give such
notice.


(d)          Continued Effect. The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Party or any officer, director, Agent or
person who controls such Indemnified Party and shall survive the transfer of
securities.


(e)          Contribution. If the indemnification provided for in Section 6(a)
or 6(b) is due in accordance with the terms hereof, but is held by a court of
competent jurisdiction to be unavailable or unenforceable with respect to any
losses, claims, damages, liabilities or expenses referred to herein, then each
Indemnifying Party in lieu of indemnifying such Indemnified Party shall
contribute to the amount paid or payable by such Indemnified Party as a result
of the losses, liabilities, claims or damages referred to in Section 6(a) or
6(b) in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and any Indemnified Party on the other hand
in connection with the statements or omissions which resulted in such losses,
liabilities, claims or damages. The relative fault shall be determined by

- 7 -

--------------------------------------------------------------------------------



reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information initially supplied or developed by the Indemnifying Party
or such Indemnified Party and the Parties’ relative intent, knowledge, access to
information and opportunity to correct such untrue statement or omission. The
amount paid by an Indemnified Party as a result of the losses, liabilities,
claims or damages referred to in the first sentence of this Section 6(e) shall
be deemed to include any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any action or
claim which is the subject of this Section 6(e). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.


Section 7.          Miscellaneous.


(a)          Termination. This Agreement shall terminate upon termination of the
Company’s obligations under Section 3 of this Agreement, and shall thereupon be
of no further force and effect; provided that Section 6 shall survive the
termination of this Agreement.


(b)          No Inconsistent Agreements. The Company will not on or after the
date of this Agreement enter into any agreement with respect to its securities
which is inconsistent with the rights granted to the Stockholders or otherwise
conflicts with the provisions hereof.


(c)          Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be given in accordance with
Section 10.01 of the Stock Purchase Agreement.


(d)          Entire Agreement. This Agreement contains the entire agreement
among the Parties with respect to the subject matter hereof, and supersedes all
prior agreements, written or oral, with respect thereto.
 

(e)          Waivers and Amendments. This Agreement may be amended, superseded,
cancelled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the Parties or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof.
 
(f)          Remedies Cumulative. No remedy made available by any of the
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity;
provided, however, that in no event shall any party be entitled to recover more
than once in respect of any claim.
 
(g)          Binding Effect; No Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors. This
Agreement is not assignable by the Stockholders without the prior written
consent of the Company and any other purported assignment shall be null and
void.
 

- 8 -

--------------------------------------------------------------------------------



(h)    Counterparts. This Agreement may be executed by the Parties hereto in
multiple counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
 
(i)    Interpretive Provisions. 
 
(i)    The words “hereof,” “herein,” “hereunder” and “hereto” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Except as expressly
set forth herein, the term “including” when used with or without the term
“without limitation” shall be deemed to be inclusive, and not to the exclusion
of any other item except when used with a negative predicate.
 
(ii)    All references herein to Sections, subsections, and clauses shall be
deemed references to such parts of this Agreement, unless the context shall
otherwise require.
 

(j)    Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.


(k)   Severability of Provisions. If any provision or any portion of any
provision of this Agreement or the application of such provision or any portion
thereof to any Person or circumstance, shall be held invalid or unenforceable,
the remaining portion of such provision and the remaining provisions of this
Agreement, or the application of such provision or portion of such provision as
is held invalid or unenforceable to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby.
 
(l)    Choice of Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Georgia without regard to the conflicts
of laws principles thereof. Each Party hereby irrevocably submits to the
exclusive jurisdiction of Fulton County, State of Georgia, in any action or
proceeding arising out of or relating to this Agreement and hereby irrevocably
agrees, on behalf of itself and on behalf of such Party’s successor’s, that all
claims in respect of such action or proceeding may be heard and determined in
any such court and irrevocably waives any objection such Party may now or
hereafter have as to the venue of any such suit, action or proceeding brought in
such a court or that such court is an inconvenient forum.
 
(m)   Waiver of Jury Trial. The Parties hereby waive trial by jury in any
judicial proceeding involving, directly or indirectly, any matter (whether in
tort, contract or otherwise) in any way arising out of, related to, or connected
with this Agreement.
 
(n)    Expenses. The Company shall pay all expenses associated with the
preparation of the Registration Statement and the maintaining of its
effectiveness. However, the Holders shall be responsible for the filing fees.
 
[The Remainder of This Page Has Been Intentionally Left Blank]



- 9 -

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
 

 
COMPANY:


THERAGENICS CORPORATION






By: /s/ M. Christine Jacobs        
 
Name: M. Christine Jacobs        
 
Title: Chief Executive Officer






STOCKHOLDERS:






By: /s/ Patrick J. Ferguson         
            Patrick J. Ferguson
 
By: /s/ Cynthia L. Ferguson      
            Cynthia L. Ferguson

 
 
 
 


[Signature Page to Registration Rights Agreement]
